MEMORANDUM **
Aster Tesfagaber, a native and citizen of Eritrea, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its decision affirming the immigration judge’s decision denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion by denying Tesfagaber’s motion to reconsider because her motion merely restated arguments already presented to the BIA and failed to identify any error of law or fact in the BIA’s previous decision. See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 895 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.